Title: From George Washington to Colonel Morgan Lewis, 5 August 1778
From: Washington, George
To: Lewis, Morgan


          
            Sir
            Head Quarters White plains 5th Augt 1778
          
          As an expedition against the Indians to the Westward is in contemplation, I desire you
            will give orders to have the Batteaus in the Mohock River put in order and kept ready
            for such an event. Some Waggons and Horses will likewise be wanting should the
            expedition take place, but I would not have you either hire or purchase immediately upon
            an uncertainty, only be making such arrangements, that you can command them suddenly if
            called for. You need not be cautioned to keep the reason of these preparations secret.
            All other matters in your department should also be put into a proper train, to forward
            the expedition should it take place. Genl Schuyler is particularly well acquainted with
            what preparations will be necessary upon such an occasion and I would therefore have you
            consult him. I am &ca.
        